Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

   Exhibit 10.3

 

 

 

COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

INFINITY PHARMACEUTICALS, INC.

AND

JOHNSON & JOHNSON PHARMACEUTICAL RESEARCH AND DEVELOPMENT



--------------------------------------------------------------------------------

ARTICLE 1

  

DEFINITIONS

   1

Section 1.1 Affiliate

   1

Section 1.2 Amgen

   2

Section 1.3 Amgen Agreement

   2

Section 1.4 Analog

   2

Section 1.5 Back-Up Library Compound

   2

Section 1.6 Business Day

   2

Section 1.7 Collaboration Term

   2

Section 1.8 Confidential Information

   2

Section 1.9 Control or Controlled

   2

Section 1.10 Development or Develop

   3

Section 1.11 Drug Discovery Program

   3

Section 1.12 Equity Agreements

   3

Section 1.13 Exclusive Library Compound

   3

Section 1.14 Exclusive Library Compound Information

   3

Section 1.15 Executive Officers

   3

Section 1.16 Good Laboratory Practices or GLP

   3

Section 1.17 Infinity Intellectual Property

   3

Section 1.18 Infinity Know-How

   4

Section 1.19 Infinity Patent Rights

   4

Section 1.20 Investor Rights Agreement

   4

Section 1.21 JJPRD Analog

   4

Section 1.22 JJPRD Analog Information

   4

Section 1.23 Know-How

   4

Section 1.24 Law or Laws

   4

Section 1.25 Library Compound

   4

Section 1.26 Library Compound Pool

   4

Section 1.27 Library Compound Delivery Requirements

   5

Section 1.28 Library Compound Exclusivity Option

   5

Section 1.29 Intentionally Blank

   5

Section 1.30 Library Compound Structure Information

   5

Section 1.31 Party or Parties

   5

Section 1.32 Patent Rights

   5

Section 1.33 Stock Purchase Agreement

   5

Section 1.34 Synthetic Methodology and Pathways

   5

Section 1.35 Third Party

   6

Section 1.36 Additional Definitions

   6

ARTICLE 2

  

DELIVERY AND USE OF LIBRARY COMPOUNDS

   6

Section 2.1 Delivery of Library Compounds

   6

Section 2.2 Program Coordinators

   7

ARTICLE 3

  

LICENSES

   7

 

i



--------------------------------------------------------------------------------

Section 3.1 Infinity Grants

   7

Section 3.2 Limited JJPRD Grant

   8

Section 3.3 Sublicense Rights

   9

Section 3.4 Section 365(n) Of The Bankruptcy Code

   9

Section 3.5 No Implied Licenses Or Rights

   9

Section 3.6 Library Compound Exclusivity Option

   9

ARTICLE 4

  

FINANCIAL PROVISIONS

   11

Section 4.1 License Fee

   11

ARTICLE 5

  

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

   11

Section 5.1 Ownership

   11

Section 5.2 Third Party Infringement

   12

ARTICLE 6

  

CONFIDENTIALITY

   12

Section 6.1 Confidential Information

   12

Section 6.2 Permitted Disclosure

   13

Section 6.3 Employee And Advisor Obligations

   14

Section 6.4 Term

   14

Section 6.5 Publications

   14

ARTICLE 7

  

TERM AND TERMINATION

   14

Section 7.1 Agreement Term

   14

Section 7.2 Termination For Convenience

   14

Section 7.3 Termination For Material Breach

   14

Section 7.4 Effect Of Termination; Accrued Rights; Surviving Obligations

   15

ARTICLE 8

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   16

Section 8.1 Representation Of Authority; Consents

   16

Section 8.2 No Conflict

   16

Section 8.3 Knowledge Of Pending Or Threatened Litigation

   16

Section 8.4 Employee And Consultant Obligations

   16

Section 8.5 Intellectual Property

   17

Section 8.6 Disclaimer Of Warranty

   17

Section 8.7 Additional Covenants Of Infinity

   17

Section 8.8 Performance Standards

   17

ARTICLE 9

  

MISCELLANEOUS PROVISIONS

   18

Section 9.1 Indemnification

   18

Section 9.2 Dispute Resolution

   19

 

ii



--------------------------------------------------------------------------------

Section 9.3 Governing Law

   20

Section 9.4 Assignment

   20

Section 9.5 Entire Agreement; Amendments

   20

Section 9.6 Notices

   20

Section 9.7 Force Majeure

   21

Section 9.8 Compliance With Laws

   21

Section 9.9 Public Announcements

   21

Section 9.10 Use Of Names, Logos Or Symbols

   22

Section 9.11 Independent Contractors

   22

Section 9.12 No Strict Construction

   22

Section 9.13 Headings

   22

Section 9.14 No Implied Waivers; Rights Cumulative

   22

Section 9.15 Severability

   23

Section 9.16 Execution In Counterparts

   23

Section 9.17 No Third Party Beneficiaries

   23

Section 9.18 Performance By Affiliates

   23

Section 9.19 No Consequential Damages

   23

Section 9.20 Exhibits

   23

EXHIBITS

  

Exhibit A — Library Compound Delivery Requirements

  

Exhibit B — Form of Press Release

  

 

iii



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) dated the 22nd day of
December, 2004 (the “Effective Date”) is by and between INFINITY
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware and having its principal office at 780 Memorial Drive,
Cambridge, Massachusetts 02139 (“Infinity”), and JOHNSON & JOHNSON
PHARMACEUTICAL RESEARCH & DEVELOPMENT, a division of JANSSEN PHARMACEUTICA N.V.,
a Belgian business corporation organized and existing under the laws of Belgium
with registration number RPR 0403.834.160, VAT No. BE-403.834.160, and with
registered office at B-2340 Beerse, Belgium, Turnhoutseweg 30 (“JJPRD”).

INTRODUCTION

WHEREAS, Infinity and JJPRD and its Affiliates are each in the business of
discovering, developing and commercializing pharmaceutical products.

WHEREAS, Infinity Controls certain technology for the creation of large numbers
of complex, natural-compound-like compounds for the purpose of screening
biological targets to identify potential human therapeutics.

WHEREAS, pursuant to an agreement with Amgen Inc., Infinity has utilized such
technology to create libraries of compounds for such purposes.

WHEREAS, Infinity and JJPRD are interested in collaborating on activities
relating to the Infinity library compounds identified pursuant to the agreement
with Amgen and subsequently and in providing for the opportunity for JJPRD to
develop and commercialize such compounds and their derivatives as potential
pharmaceutical products.

WHEREAS, on the Effective Date, Infinity and JJPRD Affiliate Johnson & Johnson
Development Corporation (“JJDC”) are entering into a Series C Preferred Stock
Purchase Agreement, pursuant to which JJDC shall purchase shares of Infinity’s
Series C Convertible Preferred Stock.

NOW, THEREFORE, Infinity and JJPRD agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

Section 1.1 Affiliate. “Affiliate” shall mean any corporation, company,
partnership, joint venture and/or firm that controls, is controlled by, or is
under common control with a specified person or entity. For purposes of this
Section 1.1, “control” shall be presumed to exist if one of the following
conditions is met: (a) in the case of corporate entities, direct or indirect

 

1



--------------------------------------------------------------------------------

ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the Laws of certain countries outside
of the United States, the maximum percentage ownership permitted by Law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such owner has the power to direct the management and policies of such
entity.

Section 1.2 Amgen. “Amgen” means Amgen Inc., a Delaware corporation.

Section 1.3 Amgen Agreement. “Amgen Agreement” means the Collaboration and
License Agreement by and between Infinity and Amgen, dated as of December 9,
2003, as amended from time to time.

Section 1.4 Analog. “Analog” shall mean any compound that is derived by JJPRD
from a compound included in the Library Compound Pool.

Section 1.5 Back-Up Library Compound. “Back-Up Library Compound” shall mean,
with respect to a compound included in the Library Compound Pool for which JJPRD
exercises a Library Compound Exclusivity Option, each other Library Compound
that (a) is from the same Synthetic Pathway as, the relevant Library Compound
for which JJPRD exercises the Library Compound Exclusivity Option and (b) JJPRD
designates in accordance with Section 3.6.2.

Section 1.6 Business Day. “Business Day” shall mean a day other than a Saturday
or Sunday or Federal holiday.

Section 1.7 Collaboration Term. “Collaboration Term” shall mean, subject to any
termination provisions of this Agreement, the period from the Effective Date to
the later of December 31, 2005 or the date on which Infinity has delivered to
JJPRD and JJPRD has accepted all Library Compounds that Infinity is required to
deliver hereunder.

Section 1.8 Confidential Information. “Confidential Information” shall mean
(a) all JJPRD Analog Information and [**] Information (which, with respect to
the Infinity Know-How in [**] Information, shall be deemed to be JJPRD
Confidential Information for as long as it is subject to the respective licenses
granted under Sections 3.1), which shall be deemed to be JJPRD Confidential
Information, (b) all information relating to compounds included in the Library
Compound Pool (other than [**]), and (c) all other proprietary documents,
technology, Know-How or other information (whether or not patentable) actually
disclosed by one Party to the other pursuant to this Agreement and marked as
“confidential” or “proprietary” (or if disclosed orally, confirmed in writing
within thirty (30) days thereafter).

Section 1.9 Control or Controlled. “Control” or “Controlled” shall mean with
respect to any (a) material, document, item of information, method, data or
other Know-How or (b) intellectual property right, the possession (whether by
ownership or license, other than by a

 

2



--------------------------------------------------------------------------------

license granted pursuant to this Agreement) by a Party or its Affiliates of the
ability to grant to the other Party access, ownership, a license and/or a
sublicense as provided herein without violating the terms of any agreement or
other arrangement with any Third Party entered into or existing as of the time
such Party or its Affiliates would first be required hereunder to grant the
other Party such access, ownership, license, or sublicense.

Section 1.10 Development or Develop. “Development” or “Develop” shall mean, with
respect to a compound, preclinical and clinical drug development activities,
including, among other things: test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control procedure
development and performance with respect to clinical materials, statistical
analysis and report writing and clinical studies. When used as a verb, “Develop”
means to engage in Development.

Section 1.11 Drug Discovery Program. “Drug Discovery Program” shall mean a JJPRD
research program, which is focused on researching (a) a compound included in the
Library Compound Pool or (b) a JJPRD Analog.

Section 1.12 Equity Agreements. “Equity Agreements” shall mean the Stock
Purchase Agreement and the Investor Rights Agreement.

Section 1.13 Exclusive Library Compound. “Exclusive Library Compound” shall mean
each compound included in the Library Compound Pool with respect to which JJPRD
exercises the Library Compound Exclusivity Option, together with all Back-Up
Library Compound(s) licensed to JJPRD pursuant to Sections 3.1.3 and 3.6.1 in
connection with such exercise by JJPRD of the Library Compound Exclusivity
Option by operation of Section 3.6.2.

Section 1.14 Exclusive Library Compound Information. “Exclusive Library Compound
Information” shall mean all structural, process and other information relating
to an Exclusive Library Compound provided by Infinity to JJPRD and all such
information generated by JJPRD. For the avoidance of doubt, Exclusive Library
Compound Information includes [**] and [**] and [**] with respect to the
relevant Exclusive Library Compound.

Section 1.15 Executive Officers. “Executive Officers” shall mean the Chief
Executive Officer of Infinity (or a senior executive officer of Infinity
designated by Infinity’s Chief Executive Officer) and the Chief Executive
Officer of JJPRD (or a senior executive officer of JJPRD designated by JJPRD’s
Chief Executive Officer).

Section 1.16 Good Laboratory Practices or GLP. “Good Laboratory Practices” or
“GLP” shall mean the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable
regulatory standards in jurisdictions outside the United States.

Section 1.17 Infinity Intellectual Property. “Infinity Intellectual Property”
shall mean Infinity Know-How and Infinity Patent Rights.

 

3



--------------------------------------------------------------------------------

Section 1.18 Infinity Know-How. “Infinity Know-How” shall mean Know-How
Controlled by Infinity during the Collaboration Term, including without
limitation Library Compound Structure Information.

Section 1.19 Infinity Patent Rights. “Infinity Patent Rights” shall mean Patent
Rights Controlled by Infinity.

Section 1.20 Investor Rights Agreement. “Investor Rights Agreement” shall mean
the Investor Rights Agreement entered into by the Parties on the Effective Date.

Section 1.21 JJPRD Analog. “JJPRD Analog” shall mean an Analog that is
synthesized by JJPRD in the course of a Drug Discovery Program.

Section 1.22 JJPRD Analog Information. “JJPRD Analog Information” shall mean all
structural, process and other information generated by JJPRD relating to an
Analog.

Section 1.23 Know-How. “Know-How” shall mean any information and materials,
whether proprietary or not and whether patentable or not, including without
limitation ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, inventions, discoveries, works of
authorship, compounds and biological materials, but excluding any such
information or materials disclosed in Patent Rights.

Section 1.24 Law or Laws. “Law” or “Laws” shall mean all laws, statutes, rules,
regulations, ordinances and other pronouncements having the effect of law of any
federal, national, multinational, state, provincial, county, city or other
political subdivision, domestic or foreign.

Section 1.25 Library Compound. “Library Compound” shall mean a compound included
in the Library Compound Pool that is selected as a Library Compound pursuant to
Section 2.1.2 and delivered to JJPRD; provided that, in the event the Library
Compound Structure Information for a compound physically delivered by Infinity
as a Library Compound does not contain an accurate description of the molecular
formula or molecular structure of such compound, the compound delivered, but not
the structure described, shall be deemed to be a Library Compound.

Section 1.26 Library Compound Pool. “Library Compound Pool” means all compounds
controlled by Infinity that were identified and provided to Amgen under the
terms of the Amgen Agreement, prior to any renewals by Amgen. To the extent that
the supply of compounds from any given Synthetic Pathway is insufficient to meet
requirements hereunder, Infinity will use commercially reasonable efforts to
resynthesize compounds from such Synthetic Pathway; provided, however, that if
Infinity is unable to supply compounds from any Synthetic Pathway, Infinity will
include in the Library Compound Pool compounds from Synthetic Pathways not
provided to Amgen under the terms of the Amgen Agreement, prior to any renewals
by Amgen, until Infinity has satisfied its obligation to provide JJPRD Library
Compounds from a minimum of [**] Synthetic Pathways and a pool of [**]
compounds. Additionally, “Library Compound Pool” shall specifically include any
compound referenced to JJPRD in a certain database to which Infinity has
provided JJPRD access, any compound

 

4



--------------------------------------------------------------------------------

controlled by Infinity and made by Infinity by any one of synthetic pathways
designated [**] and [**] prior to December 31, 2005 and any compound Controlled
by Infinity and made by Infinity by a diversity oriented chemistry synthetic
pathway prior to December 31, 2005. Notwithstanding the foregoing, the Library
Compound Pool will exclude any compound that (a) if delivered would violate an
obligation of Infinity of confidentiality to a Third Party, (b) is generated by
Infinity as focused compound sets based on hits against a specific target,
(c) was in Infinity’s [**] Hit-to-Lead Chemistry Programs in existence as of
12/19/03, the effective date of the Amgen agreement, (which include, in the
aggregate no more than [**] compounds), or (d) Infinity has previously filed a
patent application that specifically claims the composition of matter by a
unique name or designation of the compound included in the Library Compound Pool
prior to the date on which such compound was delivered to JJPRD.

Section 1.27 Library Compound Delivery Requirements. “Library Compound Delivery
Requirements” shall mean the requirements set forth in Exhibit A relating to the
Library Compounds to be delivered by Infinity to JJPRD under this Agreement.

Section 1.28 Library Compound Exclusivity Option. “Library Compound Exclusivity
Option” shall mean JJPRD’s option to obtain exclusive rights with respect to a
[**], if any, as further described in Section 3.6.

Section 1.29 Intentionally Blank.

Section 1.30 Library Compound Structure Information. “Library Compound Structure
Information” shall mean information (in the form of documentation or access
thereto) relating to available molecular formula, molecular structure, purity,
yield and process information including the production notebook of each compound
included in the Library Compound Pool which is Controlled by Infinity. For the
avoidance of doubt, Library Compound Structure Information includes Synthetic
Pathways.

Section 1.31 Party or Parties. “Party” shall mean JJPRD or Infinity. “Parties”
shall mean JJPRD and Infinity.

Section 1.32 Patent Rights. “Patent Rights” shall mean all existing patents and
patent applications and all patent applications hereafter filed and patents
hereafter issued, including without limitation any continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.

Section 1.33 Stock Purchase Agreement. “Stock Purchase Agreement” shall mean the
Series C Preferred Stock Purchase Agreement entered into by Infinity and JJDC on
the Effective Date.

Section 1.34 Synthetic Pathways. “Synthetic Pathways” shall mean, with respect
to a compound included in the Library Compound Pool, the synthetic scheme that
Infinity used to synthesize the compound.

 

5



--------------------------------------------------------------------------------

Section 1.35 Third Party. “Third Party” shall mean any person or entity other
than a Party or any of its Affiliates.

Section 1.36 Additional Definitions. Each of the following definitions is set
forth in the section of this Agreement indicated below:

 

DEFINITION

   SECTION

Agreement

   Preamble

Bankruptcy Code

   3.4

Bound Party

   6.1

Controlling Party

   6.1

Effective Date

   Preamble

Infinity

   Preamble

Infinity Indemnified Parties

   9.1.1

JJPRD

   Preamble

JJPRD Indemnified Parties

   9.1.2

Library Compound Exclusivity Fee

   3.6.1(c)

Patent Prosecution

   5.1.3

Program Coordinator

   2.2.1

Second Back-Up Selection Date

   3.6.2

Severed Clause

   9.15

ARTICLE 2

DELIVERY AND USE OF LIBRARY COMPOUNDS

Section 2.1 Delivery of Library Compounds.

2.1.1 Infinity shall provide to JJPRD Library Compound Structural Information on
all compounds included in the Library Compound Pool promptly upon availability.

2.1.2 JJPRD will select from compounds included in the Library Compound Pool a
number of Library Compounds in accordance with the selection procedures set
forth on Exhibit A to this Agreement.

2.1.3 For the Library Compounds being resynthesized, Infinity may suggest to
JJPRD the use of certain building blocks that are not represented in the Library
Compound Pool along with the rationale for their suggested use. JJPRD may
suggest to Infinity the use of certain building blocks that are not represented
in the Library Compound Pool along with the rationale for their suggested use.
Each of JJPRD and Infinity will have the right to approve the use of such
building blocks at their sole discretion and any Library Compounds synthesized
by Infinity with the use of such approved additional building blocks will be
deemed Library Compounds and will be included in the Library Compound Pool.

 

6



--------------------------------------------------------------------------------

2.1.4 Infinity shall deliver such Library Compounds to JJPRD in accordance with
the Library Compound Delivery Requirements in Exhibit A.

Section 2.2 Program Coordinators.

2.2.1 Designation. Each Party shall designate one of its employees to act as its
liaison with the other Party for purposes of this Agreement (such employees, the
“Program Coordinators”). The Program Coordinators will be individuals with
appropriate expertise in research and other matters relevant to this Agreement.
The identities of the initial Program Coordinators will be communicated by the
Parties to each other no later than thirty (30) days after the Effective Date.
Each Party may change its Program Coordinator at any time by providing written
notice of such change to the other Party.

2.2.2 Duties. During the Collaboration Term, the Program Coordinators shall be
responsible for ensuring the effective coordination of all operational aspects
of the relationship established by this Agreement and, to that end, shall
communicate with one another regularly and meet with one another in person as
they deem necessary or desirable. Without limiting the generality of the
foregoing, during the Collaboration Term, the Program Coordinators shall
communicate with one another regularly regarding such matters as the selection
of Library Compounds, the delivery by Infinity to JJPRD of Library Compounds,
and the exercise(s) by JJPRD of the Library Compound Exclusivity Option, if any.

ARTICLE 3

LICENSES

Section 3.1 Infinity Grants.

3.1.1 Research License. Infinity hereby grants to JJPRD a worldwide,
non-exclusive[**] license, under Infinity Intellectual Property, to use
compounds included in the Library Compound Pool and Library Compound Structure
Information for research purposes in the discovery of JJPRD products (which
license shall include the right to use Synthetic Pathways to synthesize
compounds included in the Library Compound Pool and JJPRD Analogs that derive
from such compounds included in the Library Compound Pool, for the purpose of
performing Drug Discovery Programs); provided that in the event Amgen exercises
its option to exclusively license any compounds included in the Library Compound
Pool under the terms of the Amgen Agreement, the right to use Synthetic Pathways
to synthesize such exclusively licensed compounds included in the Library
Compound Pool and JJPRD Analogs that are synthesized using such exclusively
licensed compounds included in the Library Compound Pool shall terminate. With
respect to any Exclusive Library Compound of JJPRD, the license set forth in
this Section 3.1.1 shall immediately and automatically become exclusive (even
with respect to Infinity, but subject to any non-exclusive research licenses
[and in the case of Amgen, non-exclusive research and development licenses
granted under the Amgen Agreement] that had been granted by Infinity to Third
Parties with respect to the relevant compound included in the Library Compound
Pool prior to such compound becoming an Exclusive Library Compound) upon JJPRD’s
payment of the Library Compound Exclusivity Fee pursuant to Section 3.6.1 of
this

 

7



--------------------------------------------------------------------------------

Agreement and such license shall survive in perpetuity (subject to any terms and
conditions of this Agreement expressly providing for [**]). Subject to
Section 3.3, the licenses set forth in this Section 3.1.1 shall further include
the right to grant sublicenses to Affiliates of JJPRD and to Third Party
collaborators (provided such collaborators are under an obligation to not
determine the structure of any compound included in the Library Compound Pool)
and Third Party contractors engaged solely on a fee-for-service basis.

3.1.2 License Limitation and Clarification.

(a) For the avoidance of doubt, the purpose of the licenses granted in Sections
3.1 with respect to Synthetic Pathways is to perform Drug Discovery Programs and
not to enable JJPRD to use Synthetic Pathways broadly to duplicate all or
substantially all of the Library Compounds delivered to JJPRD for purpose of
selling or distributing such libraries.

(b) The Parties understand, agree and hereby acknowledge that, to the extent
permitted by the other provisions of this Agreement, JJPRD will and shall have
complete rights to include all compounds included in the Library Compound Pool,
including [**], and [**] and [**] for its [**] and [**] for its [**].

3.1.3 Exclusive Commercialization License With Respect to Exclusive Library
Compounds. Infinity hereby grants to JJPRD a worldwide, exclusive license
(subject to the non-exclusive research and development license granted to Amgen
under the Amgen Agreement), under Infinity Intellectual Property, to Develop
products that contain Library Compounds and to [**] in Exclusive Library
Compounds for any purposes. Such license shall survive in perpetuity subject to
any terms and conditions of this Agreement expressly providing [**] of such
license. Subject to Section 3.3, the licenses set forth in this Section 3.1.3
shall further include the [**].

3.1.4 Commercialization Licenses With Respect to Analogs. Infinity hereby grants
to JJPRD (a) a worldwide, perpetual (subject to any terms and conditions of this
Agreement expressly providing survive in perpetuity of such license),
non-exclusive license, under Infinity Intellectual Property that [**] to [**]
and [**]. Subject to Section 3.3, the licenses set forth in this Section 3.1.4
shall further include the [**].

Section 3.2 Limited JJPRD Grant. If in the course of using compounds included in
the Library Compound Pool, JJPRD Analogs or Know-How related thereto JJPRD makes
an invention which results in the filing of Patent Rights, JJPRD hereby grants
to Infinity a worldwide, royalty-free, non-exclusive license to make, use, offer
for sale, sell and import solely compounds of the Library Compound Pool (but
excluding Exclusive Library Compounds) under only those composition of matter
claims of any such Patent Right Controlled by JJPRD that include within their
scope the composition of matter of a compound included in the Library Compound
Pool. Such JJPRD license is not granted under any other type of claims within
any Patent Right Controlled by JJPRD including, without limitation, process of
making, method of use or pharmaceutical composition claims. Such license shall
survive in perpetuity subject to any terms and conditions of this Agreement
expressly providing for the termination of such license, including without
limitation the provisions of Section 3.6.4. Subject to Section 3.3, such

 

8



--------------------------------------------------------------------------------

license shall further include the right to grant sublicenses to Affiliates of
Infinity and to Third Parties.

Section 3.3 Sublicense Rights. Wherever in this Agreement either Party is
granted the right to grant sublicenses (including granting to sublicensees the
right to grant further sublicenses for the purposes of having Library Compounds
and JJPRD Analogs made) subject to this Section 3.3, such Party may exercise
such right without obtaining the prior approval of the other Party, provided
that such sublicense occurs pursuant to a written agreement that subjects such
sublicensee to all relevant restrictions and limitations in this Agreement.
Except as otherwise agreed to by the Parties in writing, each Party shall be
jointly and severally responsible with its sublicensees to the other Party for
failure by its sublicensees to comply with, and each Party guarantees the
compliance by each of its sublicensees with, all such applicable restrictions
and limitations in accordance with the terms and conditions of this Agreement.

Section 3.4 Section 365(n) Of The Bankruptcy Code. All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11 of the
United States Code, as amended (such Title 11, the “Bankruptcy Code”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.

Section 3.5 No Implied Licenses Or Rights. Except as expressly provided in this
Agreement, neither Party shall have any license or other interest in any
intellectual property rights Controlled by the other Party.

Section 3.6 Library Compound Exclusivity Option.

3.6.1 Option.

(a) JJPRD shall have the right to exercise the Library Compound Exclusivity
Option in accordance with this Section 3.6.1 with respect to each compound
included in the Library Compound Pool. In the event that JJPRD desires to
exercise the Library Compound Exclusivity Option with respect to a compound
included in the Library Compound Pool, JJPRD shall give Infinity written notice
of such desire which notice shall specify the compound with respect to which
JJPRD desires to exercise the Library Compound Exclusivity Option.

(b) Within [**] Business Days after receiving JJPRD’s notice, Infinity shall
notify JJPRD of whether, prior to the date of receipt of JJPRD’s notice,
(i) [**] and [**], (ii) Infinity [**]including [**] and [**] and [**] directed
to the same [**] requested by JJPRD and Infinity is [**] either [**] or [**] or
(iii) Infinity has [**] that specifically claims the [**] requested by JJPRD and
has [**] therefor. If any of the conditions described in clauses (i), (ii) or
(iii) of the immediately preceding sentence exist, then JJPRD shall not be
permitted to exercise the Library Compound Exclusivity Option with respect to
such compound included in the Library Compound Pool. If Infinity does not notify
JJPRD that such compound included in the Library Compound Pool is unavailable in
accordance with Section 3.6.1(b) within [**] Business Days after JJPRD delivered
its notice to Infinity, then JJPRD shall have [**] Business Days

 

9



--------------------------------------------------------------------------------

following such [**] day period to exercise the Library Compound Exclusivity
Option with respect to such compound included in the Library Compound Pool by
paying to Infinity $[**] (which, together with the amounts specified below in
Section 3.6.2 for additional Back-Up Library Compounds, if any, shall be
designated the “Library Compound Exclusivity Fee”). Upon receipt of such
payment, the applicable compound included in the Library Compound Pool shall
become an Exclusive Library Compound. During the [**] or [**] day periods
described in this Section 3.6.1(c), Infinity shall not grant any conflicting
right to any Third Party or otherwise take any action inconsistent with JJPRD’s
exercise of its option to obtain exclusive rights to the requested compound
included in the Library Compound Pool, including without limitation, filing any
patent applications and conducting any research activities with such
compound(s).

3.6.2 Back-Up Library Compounds. In connection with each exercise of the Library
Compound Exclusivity Option, JJPRD shall be entitled to elect additional Back-Up
Library Compounds, each of which must be available in accordance with the
criteria for availability set forth in Section 3.6.1(b), for additional payments
of $[**] compound to the base Library Compound Exclusivity Fee set forth in
Section 3.6.1(c). JJPRD may exercise its election of any of such Back-Up Library
Compounds either at the time, or on any single day prior to the [**] (the
“Second Back-Up Selection Date”), of JJPRD’s exercise of the applicable Library
Compound Exclusivity Option. To the extent that any of the Back-Up Library
Compounds JJPRD elects are not available in accordance with the criteria for
availability set forth in Section 3.6.1(b), JJPRD shall have the right to select
other Back-Up Library Compounds until such time as it has obtained rights to at
least [**] Back-Up Library Compounds. JJPRD must select at least [**] Back-Up
Library Compounds or make the corresponding additional payments therefore under
this Section 3.6.2 related to a particular exercise of the Library Exclusivity
Option under Section 3.6.1 before JJPRD may exercise a subsequent Library
Exclusivity Option under Section 3.6.1. The Parties shall document in writing
JJPRD’s designation of Back-Up Library Compounds in connection with each
exercise of the Library Compound Exclusivity Option. The identity of compounds
elected by JJPRD under this paragraph shall be the Confidential Information of
JJPRD. Infinity may disclose the identity of compounds elected by JJPRD only to
the extent necessary to refuse the request of third parties who are seeking to
exercise an equivalent option on a specific compound included in the Library
Compound Pool.

3.6.3 Infinity Covenant Regarding Exclusive Library Compounds. In addition to
the license granted by Infinity to JJPRD set forth in Section 3.1.3 with respect
to Exclusive Library Compounds, Infinity hereby covenants that from and after
JJPRD’s exercise of the Library Compound Exclusivity Option with respect to
Exclusive Library Compounds, Infinity shall remove such [**] from all [**] by
Infinity to [**] and shall not [**] or [**] to [**] with respect to such [**]
set forth in Section 3.1.3 with respect to such [**] remains in effect. Infinity
further agrees and covenants that Infinity shall not use JJPRD Confidential
Information to make, use or otherwise conduct any research or development with
Exclusive Library Compounds or any compounds derived from Exclusive Library
Compounds.

3.6.4 Termination of Certain License Rights. Upon JJPRD’s exercise of the
Library Compound Exclusivity Option with respect to Exclusive Library Compounds,
the license granted by JJPRD to Infinity in Section 3.2 shall terminate with
respect to such Exclusive Library Compounds.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

FINANCIAL PROVISIONS

Section 4.1 License Fee. Within forty-five (45) days of the Effective Date JJPRD
will pay a one-time license fee of Two Million Five Hundred Thousand Dollars
($2,500,000).

ARTICLE 5

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

Section 5.1 Ownership.

5.1.1 Inventorship. Inventorship of inventions conceived or reduced to practice
during the course of the performance of activities pursuant to this Agreement
shall be determined in accordance with the applicable U.S. patent Laws.

5.1.2 Ownership. All inventions or discoveries made, and materials (including
without limitation, compounds included in the Library Compound Pool and Analogs)
and information created, by employees, Affiliates, agents, independent
contractors or consultants of each Party, in the course of conducting activities
under this Agreement, together with all intellectual property rights therein,
shall be owned by the Party or Parties to which such employees, Affiliates,
agents, independent contractors or consultants have an obligation to assign such
inventions or discoveries. Subject to the provisions of Article 3, JJPRD shall
own all rights, title and interest in all JJPRD Analogs, JJPRD Analog
Information, JJPRD Confidential Information and all Patent Rights relating to
any of the foregoing, but specifically excluding any Infinity Patent Right.

Regardless of the foregoing, in the event that JJPRD files a patent application
that includes as its claimed invention compounds included in the Library
Compound Pool within either the generic or specific scope of its composition of
matter claims and it is determined that an employee, agent, independent
contractor or consultant of Infinity, having an obligation to assign inventions
or discoveries to Infinity, is an inventor of such claimed invention, then
Infinity will assign such claimed invention to JJPRD, except for the claimed
scope of such inventions or discoveries as to which Infinity has previously
filed a patent application prior to JJPRD’s notice to Infinity of the invention
or discovery.

5.1.3 Prosecution and Maintenance of Patent Rights.

(a) The responsibility for (i) preparing, filing and prosecuting patent
applications (including, but not limited to, provisional, reissue, continuing,
continuation, continuation-in-part, divisional, and substitute applications and
any foreign counterparts thereof); (ii) maintaining any Patent Rights; and
(iii) managing any interference or opposition or similar proceedings relating to
the foregoing ((i) through (iii), “Patent Prosecution”) shall (A) with respect
to Patent Rights for which the employees, consultants or agents of both Parties
are inventors, rest with JJPRD (in which case Infinity shall provide any
reasonable cooperation

 

11



--------------------------------------------------------------------------------

requested by JJPRD with respect to such Patent Prosecution) and (B) with respect
to Patent Rights for which the employees, consultants or agents of JJPRD (but
not of Infinity) are inventors, rest with JJPRD (in which case Infinity shall
provide any reasonable cooperation requested by JJPRD with respect to such
Patent Prosecution), and otherwise, rest with the owning Party.

(b) All Patent Prosecution expenses, including attorneys’ fees, incurred by a
Party in the performance of Patent Prosecution shall be borne by such Party.

Section 5.2 Third Party Infringement.

5.2.1 Notice. Each Party shall promptly provide the other Party with written
notice reasonably detailing any known or alleged infringement by a Third Party
of Infinity Patent Rights or Patent Rights owned or otherwise controlled by
JJPRD that claim the composition of matter of any Exclusive Library Compound.

5.2.2 Enforcement. JJPRD shall have the sole right, but not the obligation, to
institute and direct legal proceedings against any Third Party believed to be
infringing claims of Infinity Patent Rights relating to the Exclusive Library
Compounds, including, but not limited to those that claim the composition of
matter, method of making, use and pharmaceutical composition of any Exclusive
Library Compound by the manufacture, use, importation, offer for sale or sale of
a product competitive with a JJPRD Product; provided that such right shall only
continue for so long as the license granted to JJPRD with respect to such
Exclusive Library Compound remains in effect. All costs, including attorneys’
fees, relating to such legal proceedings shall be borne by JJPRD, and JJPRD
shall reimburse Infinity for any such costs incurred by Infinity. All recoveries
resulting from such legal proceedings that are in excess of the Parties’ costs
of bringing or participating in such action, including attorney’s fees shall be
retained by JJPRD.

5.2.3 Cooperation In Patent Infringement Proceedings. In the event that JJPRD
takes action pursuant to this Section 5.2, Infinity shall cooperate to the
extent reasonably necessary and at JJPRD’s sole expense. Upon the reasonable
request of JJPRD, Infinity shall join the suit and shall have the right to be
represented in any such legal proceedings using counsel of its own choice, at
JJPRD’s expense. JJPRD shall not settle any claim or proceeding relating to any
Infinity Patent Rights with respect to which JJPRD takes action pursuant to this
Section 5.2 without the prior written consent of Infinity, which consent shall
not be unreasonably withheld or delayed.

ARTICLE 6

CONFIDENTIALITY

Section 6.1 Confidential Information. All Confidential Information of a Party
shall not be used by the other Party (the “Bound Party”) except in performing
its obligations or exercising rights explicitly granted under this Agreement and
shall be maintained in confidence by the Bound Party and shall not otherwise be
disclosed by the Bound Party to any Third Party,

 

12



--------------------------------------------------------------------------------

without the prior written consent of the Party that Controls such Confidential
Information (the “Controlling Party”), except to the extent that the
Confidential Information:

6.1.1 was known by the Bound Party or its Affiliates prior to its date of
disclosure to the Bound Party; or

6.1.2 is lawfully disclosed to the Bound Party or its Affiliates by sources
other than the Controlling Party rightfully in possession of the Confidential
Information; or

6.1.3 becomes published or generally known to the public through no fault or
omission on the part of the Bound Party, its Affiliates or its sublicensees; or

6.1.4 is independently developed by or for the Bound Party or its Affiliates
without reference to or reliance upon such Confidential Information.

Specific information shall not be deemed to be within any of the foregoing
exclusions merely because it is embraced by more general information falling
within those exclusions.

Section 6.2 Permitted Disclosure.

6.2.1 The provisions of Section 6.1 shall not preclude (a) a Bound Party or its
Affiliates from disclosing Confidential Information to the extent such
Confidential Information is required to be disclosed by such Party or its
Affiliates to comply with applicable Laws or legal process, including without
limitation the rules or regulations of the United States Securities and Exchange
Commission or similar regulatory agency in a country other than the United
States or of any stock exchange, including without limitation Nasdaq, or to
defend or prosecute litigation, provided that such Party provides prior written
notice of such disclosure to the disclosing Party and takes reasonable and
lawful actions to avoid and/or minimize the degree of such disclosure and
(b) JJPRD from disclosing and/or claiming Infinity’s Confidential Information
(including, without limitation, chemical structures and methods of making such
chemical structures) in JJPRD’s patent applications, in the prosecution of such
patent applications and in regulatory filings for the purpose of gaining
approval to market JJPRD products consistent with the terms and conditions of
Article 5 above.

6.2.2 Subject to Sections 6.2.3 and 9.9, the Parties agree that the material
financial terms of this Agreement will be considered Confidential Information of
both Parties. Notwithstanding the foregoing, (a) either Party may disclose such
terms to bona fide potential or actual sublicensees, as reasonably necessary in
connection with a permitted sublicense under the licenses granted in this
Agreement, and (b) either Party may disclose the material financial terms of
this Agreement to bona fide potential or actual investors, lenders, investment
bankers, acquirors, acquirees, merger partners or other potential financial
partners (including pharmaceutical and biotechnology companies, as long as such
company owns at least fifty percent (50%) of the disclosing Party), and to such
Party’s consultants and advisors, as reasonably necessary in connection with a
proposed equity or debt financing of such Party or as reasonably necessary in
connection with a proposed acquisition or business combination. In connection
with any permitted disclosure of Confidential Information pursuant to this
Section

 

13



--------------------------------------------------------------------------------

6.2.2, each Party agrees to use all reasonable efforts to inform each disclosee
of the confidential nature of such information and cause each disclosee to treat
such information as confidential.

6.2.3 Notwithstanding any provision to the contrary in this Agreement, either
Party may disclose to any and all persons, without limitation of any kind, the
United States federal tax treatment and tax structure of the transactions set
forth in this Agreement and all materials of any kind (including opinions or
other tax analyses) that are provided to the Parties relating to such tax
treatment and tax structure.

Section 6.3 Employee And Advisor Obligations. Infinity and JJPRD each agree that
they shall provide Confidential Information that is jointly owned or received
from the other Party only to their respective employees, consultants and
advisors, and to the employees, consultants and advisors of such Party’s
Affiliates, who have a need to know such information and materials for
performing obligations or exercising rights expressly granted under this
Agreement and have an obligation to treat such information and materials as
confidential.

Section 6.4 Term. All obligations under this Article 6 shall expire five
(5) years following termination or expiration of this Agreement.

Section 6.5 Publications. Neither JJPRD nor its Affiliates, employees,
contractors or investigators shall publish or present any information with
respect to the structure of any Library Compound, other than any Exclusive
Library Compound, without Infinity’s prior written consent (which may be
withheld in its sole and final discretion).

ARTICLE 7

TERM AND TERMINATION

Section 7.1 Agreement Term. This Agreement becomes effective as of the Effective
Date and shall expire upon the earlier of (a) the termination of this Agreement
in accordance with Sections 7.2 or 7.3, or (b) the permanent cessation by JJPRD
of all research and Development activities with respect to all compounds
included in the Library Compound Pool and JJPRD Analogs.

Section 7.2 Termination For Convenience. JJPRD shall have the right to terminate
this Agreement for convenience upon sixty (60) days prior written notice to
Infinity.

Section 7.3 Termination For Material Breach. If either Party believes that the
other is in material breach of this Agreement (including without limitation any
material breach of a representation or warranty made in this Agreement), then
the non-breaching Party may deliver notice of such breach to the allegedly
breaching Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches, the allegedly breaching Party shall have sixty
(60) days to either cure such breach or, if cure cannot be reasonably effected
within such sixty (60) day period, to deliver to the other Party a plan for
curing such breach that is reasonably sufficient to effect a cure. Such a plan
shall set forth a program for achieving cure as rapidly as practicable.
Following delivery of such plan, the allegedly breaching Party shall use
diligent efforts to carry

 

14



--------------------------------------------------------------------------------

out the plan and cure the breach. If the allegedly breaching Party fails to cure
such breach within the sixty (60) day period, the non-breaching Party may
terminate this Agreement upon written notice to the allegedly breaching Party.

Section 7.4 Effect Of Termination; Accrued Rights; Surviving Obligations.

7.4.1 Upon termination of this Agreement by JJPRD pursuant to Section 7.2,
(a) all licenses granted by Infinity to JJPRD hereunder shall terminate, and
(b) all licenses granted hereunder by JJPRD to Infinity shall remain in effect
on an irrevocable and perpetual basis.

7.4.2 Upon termination of this Agreement by JJPRD pursuant to Section 7.3,
(a) all licenses granted by Infinity to JJPRD hereunder shall remain in effect
in accordance with the terms and conditions set forth in the grant, (b) all
licenses granted hereunder by JJPRD to Infinity shall remain in effect in
accordance with the terms and conditions set forth in the grant, and (c) all
payment obligations of JJPRD hereunder shall remain in effect, subject to the
right for JJPRD to offset, prior to and until the determination of actual
damages pursuant to Section 7.4.4, against any payment obligations set forth in
this Agreement such amounts as reasonably reflect the nature, circumstances and
significance of the breach leading to such termination and the damages, if any,
suffered by JJPRD and provided that, to the extent that any such offsets
actually taken exceed the actual damages to which JJPRD is ultimately determined
to be entitled, JJPRD shall reimburse Infinity for such excess offsets, along
with interest earned thereon at the rate of the lesser of ten percent (10%) per
year or the highest rate permitted by applicable law.

7.4.3 Upon termination of this Agreement by Infinity pursuant to Section 7.3,
(a) all licenses granted hereunder by JJPRD to Infinity shall remain in effect
in accordance with the terms and conditions set forth in the grant, (b) all
licenses granted by Infinity to JJPRD hereunder shall remain in effect in
accordance with the terms and conditions set forth in the grant, and (c) all
payment obligations of JJPRD hereunder shall remain in effect.

7.4.4 For the sake of clarity, each Party shall have the right to seek any
damages to which it is entitled, whether in law, equity or otherwise.

7.4.5 Upon the termination or the expiration of this Agreement, the following
provisions of this Agreement shall survive: Articles 1, 6 and 9, and Sections
3.3 (to the extent that any licenses subject to Section 3.3 survive), 3.4, 5.1
and 8.6 and this Section 7.4.

7.4.6 Termination or expiration of the Agreement for any reason, and any benefit
accruing to JJPRD from any reduction in payments pursuant to Section 7.4.2(b),
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination or expiration, including, without
limitation, any other remedies available to such Party in law or equity. Such
termination or expiration shall not relieve either Party from obligations that
are expressly indicated to survive termination or expiration of the Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 8.1 Representation Of Authority; Consents. Infinity and JJPRD each
represents and warrants to the other Party that, as of the Effective Date,
(a) it has full right, power and authority to enter into this Agreement,
(b) this Agreement has been duly executed by such Party and constitutes a legal,
valid and binding obligation of such Party, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other Laws relating to or
affecting creditors’ rights generally and by general equitable principles and
public policy constraints (including those pertaining to limitations and/or
exclusions of liability, competition Laws, penalties and jurisdictional issues
including conflicts of Laws) and (c) all necessary consents, approvals and
authorizations of all government authorities and other persons required to be
obtained by such Party in connection with the execution, delivery and
performance of this Agreement have been and shall be obtained.

Section 8.2 No Conflict. Each Party represents to the other Party that,
notwithstanding anything to the contrary in this Agreement, the execution and
delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate such Party’s corporate charter and
bylaws or any requirement of applicable Laws and (b) do not and shall not
conflict with, violate or breach or constitute a default or require any consent
under, any oral or written contractual obligation of such Party. Each Party
agrees that it shall not during the term of this Agreement grant any right,
license, consent or privilege to any Third Party or otherwise undertake any
action, either directly or indirectly, that would conflict with the rights
granted to the other Party or interfere with any obligations of such Party set
forth in this Agreement.

Section 8.3 Knowledge Of Pending Or Threatened Litigation. Each Party represents
and warrants to the other Party that there is no claim, investigation, suit,
action or proceeding pending or, to the knowledge of such Party, expressly
threatened, against such Party that, individually or in the aggregate, could
reasonably be expected to (a) materially impair the ability of such Party to
perform any obligation under this Agreement or (b) prevent or materially delay
or alter the consummation of any or all of the transactions contemplated hereby.

Section 8.4 Employee And Consultant Obligations.

8.4.1 Each Party represents and warrants that all of its employees, officers,
and consultants that are supporting the performance of its obligations under
this Agreement shall have executed agreements requiring, in the case of
consultants, employees and officers, assignment to such Party of all inventions
made during the course of and as the result of their association with such Party
and, in the case of employees, officers and consultants, obligating the
individual to maintain as confidential such Party’s Confidential Information as
well as Confidential Information of the other Party that such Party may receive,
to the extent required to support such Party’s obligations under this Agreement.

 

16



--------------------------------------------------------------------------------

8.4.2 Infinity represents and warrants that it shall use commercially reasonable
efforts to maintain its agreement(s) with any Third Party under which Infinity
obtains licenses under rights necessary for its performance under this
Agreement, which agreement(s) are in effect during the term of this Agreement.
As of the Effective Date, to the best of its knowledge, Infinity does not
require any licenses under the Patent Rights or other intellectual property
rights of any Third Party to perform its obligations and grant the licenses set
forth herein.

Section 8.5 Intellectual Property. Infinity represents and warrants that as of
the Effective Date:

8.5.1 it has not received any written claim made against it asserting the
non-patentability, invalidity, misuse, unregisterability, unenforceability or
non-infringement of any of intellectual property rights associated with Library
Compounds or challenging its right to use or ownership of any of such
intellectual property rights or Library Compounds or making any adverse claim of
ownership thereof; and

8.5.2 it is not aware of any pending or threatened claim or litigation (or
received notice of a potential claim or litigation) which alleges that its
activities up to the Effective Date relating to Library Compounds have violated,
or by conducting the activities currently proposed to be conducted hereunder
would violate, the intellectual property rights or the right to use or ownership
of any Third Party.

Section 8.6 Disclaimer Of Warranty. Nothing in this Agreement shall be construed
as a representation made or warranty given by either Party that either Party
will be successful in obtaining any Patent Rights, that any patents will issue
based on pending applications or that any such pending applications or patents
issued thereon will be valid. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY WARRANTY,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.

Section 8.7 Additional Covenants Of Infinity. Infinity represents and warrants
that as of the Effective Date:

8.7.1 Infinity owns, or, at the time of transfer to JJPRD, will own all physical
materials transferred to JJPRD under this Agreement.

8.7.2 Without the prior written consent of JJPRD, Infinity will not knowingly or
negligently make and deliver any Library Compounds that are in the public domain
or covered by Third Party patents at the time of transfer; provided, however,
that Infinity shall be under no obligation to perform public domain or freedom
to operate searches or analyses.

Section 8.8 Performance Standards. Infinity shall use commercially reasonable
efforts to ensure that the materials, equipment and facilities to be used by
Infinity under this Agreement shall be of the same quality as Infinity uses in
its own research of similar nature. Infinity covenants that it shall commit the
personnel, facilities and resources to perform the

 

17



--------------------------------------------------------------------------------

research and experimentation necessary or useful to accomplish the goals and
objectives set forth in this Agreement. Infinity shall conduct its activities
under this Agreement in accordance with generally acceptable standards in the
pharmaceutical industry and in compliance in all material respects with
applicable Laws.

ARTICLE 9

MISCELLANEOUS PROVISIONS

Section 9.1 Indemnification.

9.1.1 JJPRD. JJPRD agrees, at JJPRD’s cost and expense, to defend, indemnify and
hold harmless Infinity and its Affiliates and their respective directors,
officers, employees and agents (the “Infinity Indemnified Parties”) from and
against any losses, costs, damages, fees or expenses arising out of any Third
Party claim relating to (a) any breach by JJPRD of any of its representations,
warranties or obligations pursuant to this Agreement, (b) the gross negligence
or willful misconduct of JJPRD or (c) injuries resulting from JJPRD’s activities
conducted in connection with this Agreement or from the development,
manufacture, use, sale or other disposition by JJPRD of any product containing
or derived from a compound included in the Library Compound Pool. In the event
of any such claim against the Infinity Indemnified Parties by any Third Party,
Infinity shall promptly notify JJPRD in writing of the claim and JJPRD shall
manage and control, at its sole expense, the defense of the claim and its
settlement. The Infinity Indemnified Parties shall cooperate with JJPRD and may,
at their option and expense, be separately represented in any such action or
proceeding. JJPRD shall not be liable for any litigation costs or expenses
incurred by the Infinity Indemnified Parties without JJPRD’s prior written
authorization. In addition, JJPRD shall not be responsible for the
indemnification or defense of any Infinity Indemnified Party to the extent
arising from any negligent or intentional acts by any Infinity Indemnified Party
or the breach by Infinity of any obligation or warranty under this Agreement, or
any claims compromised or settled without its prior written consent.

9.1.2 Infinity. Infinity agrees, at Infinity’s cost and expense, to defend,
indemnify and hold harmless JJPRD and its Affiliates and their respective
directors, officers, employees and agents (the “JJPRD Indemnified Parties”) from
and against any losses, costs, damages, fees or expenses arising out of any
Third Party claim relating to (a) any breach by Infinity of any of its
representations, warranties or obligations pursuant to this Agreement, (b) the
gross negligence or willful misconduct of Infinity or (c) injuries resulting
from Infinity’s activities conducted in connection with this Agreement or from
the development, manufacture, use, sale or other disposition by Infinity of any
product containing or derived from a compound included in the Library Compound
Pool. In the event of any such claim against the JJPRD Indemnified Parties by
any Third Party, JJPRD shall promptly notify Infinity in writing of the claim
and Infinity shall manage and control, at its sole expense, the defense of the
claim and its settlement. The JJPRD Indemnified Parties shall cooperate with
Infinity and may, at their option and expense, be separately represented in any
such action or proceeding. Infinity shall not be liable for any litigation costs
or expenses incurred by the JJPRD Indemnified Parties without Infinity’s prior
written authorization. In addition, Infinity shall not be responsible for the
indemnification or defense of any JJPRD Indemnified Party to the extent arising
from any negligent or intentional

 

18



--------------------------------------------------------------------------------

acts by any JJPRD Indemnified Party, or the breach by JJPRD of any obligation or
warranty under this Agreement, or any claims compromised or settled without its
prior written consent.

Section 9.2 Dispute Resolution.

9.2.1 Any controversy, claim or dispute arising out of or relating to this
Agreement shall be settled, if possible, through good faith negotiations between
the Parties. If, however, the Parties are unable to settle such dispute after
good faith negotiations, the matter shall be referred to the Executive Officers,
who shall attempt to resolve the dispute in good faith. Such resolution, if any,
of a referred issue shall be final and binding on the Parties. All negotiations
pursuant to this Section 9.2.1 are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence.

9.2.2 If the Executive Officers are unable to settle the controversy, claim or
dispute after good faith negotiation pursuant to Section 9.2.1, then such must
be finally settled by arbitration. The arbitration shall be resolved before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then pertaining (available at
www.adr.org), except where those rules conflict with this provision, in which
case this provision controls. Any court with jurisdiction shall enforce this
clause and enter judgment on any award. The arbitrator shall be selected within
twenty business days from commencement of the arbitration from the AAA’s
National Roster of Arbitrators pursuant to agreement or through selection
procedures administered by the AAA. Within 45 days of initiation of arbitration,
the parties shall reach agreement upon and thereafter follow procedures,
including limits on discovery, assuring that the arbitration will be concluded
and the award rendered within no more than eight months from selection of the
arbitrator or, failing agreement, procedures meeting such time limits will be
designed by the AAA and adhered to by the parties. The arbitration shall be held
in New York City, except that the interpretation and enforcement of this
arbitration provision shall be governed by the Federal Arbitration Act. Prior to
appointment of the arbitrator or thereafter if he is unavailable, emergency
relief is available from any court to avoid irreparable harm as provided in
Section 9.2.3. THE ARBITRATOR SHALL NOT AWARD EITHER PARTY PUNITIVE, EXEMPLARY,
MULTIPLIED OR CONSEQUENTIAL DAMAGES, OR ATTORNEYS FEES OR COSTS. Prior to
commencement of arbitration, the parties must attempt to mediate their dispute
using a professional mediator from AAA, the CPR Institute for Dispute
Resolution, or like organization selected by agreement or, absent agreement,
through selection procedures administered by the AAA. Within a period of 45 days
after the request for mediation, the parties agree to convene with the mediator,
with business representatives present, for at least one session to attempt to
resolve the matter. In no event will mediation delay commencement of the
arbitration for more than 45 days absent agreement of the parties or interfere
with the availability of emergency relief.

9.2.3 Notwithstanding anything to the contrary in this Section 9.2, any Party
may seek immediate injunctive or other interim relief from any court of
competent jurisdiction as necessary to enforce and prevent infringement or
misappropriation of the Patent Rights, Know-How, Confidential Information or
other intellectual property rights Controlled by a Party.

 

19



--------------------------------------------------------------------------------

Section 9.3 Governing Law. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the State
of New York notwithstanding the provisions governing conflicts of law under such
New York law to the contrary.

Section 9.4 Assignment. Neither Infinity nor JJPRD may assign this Agreement in
whole or in part without the consent of the other, except if such assignment
occurs in connection with the sale or transfer (by merger or otherwise) of all
or substantially all of the business and assets of Infinity or JJPRD to which
the subject matter of this Agreement pertains, and then only if the acquirer
confirms to the other Party in writing its agreement to be bound by all of the
terms and conditions of this Agreement. Each Party agrees that, notwithstanding
any provisions of this Agreement to the contrary, in the event that this
Agreement is assigned by either Party in connection with the sale or transfer of
all or substantially all of the business and assets of such Party to which the
subject matter of this Agreement pertains, such assignment shall not provide the
non-assigning Party with rights or access to intellectual property or technology
of the acquiror of such Party. Notwithstanding the foregoing, either Party may
assign this Agreement to an Affiliate, provided that such Party shall guarantee
the performance of such Affiliate and JJPRD may assign any or all of its rights
as to any particular compound in human development or commercialized to any
third party without the permission of Infinity Any purported assignment not in
accordance with this Section 9.4 shall be void and of no effect.

Section 9.5 Entire Agreement; Amendments. This Agreement and the Exhibits
referred to in this Agreement, constitute the entire agreement between the
Parties with respect to the subject matter hereof, and supersede all previous
arrangements with respect to the subject matter hereof, whether written or oral.
The Parties also acknowledge the simultaneous execution and delivery of the
Equity Agreements, which shall not be superseded by this Agreement. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties.

Section 9.6 Notices. Notices to Infinity shall be addressed to:

Infinity Pharmaceuticals, Inc.

780 Memorial Drive

Cambridge, Massachusetts 02139

Attention: Chief Executive Officer

Facsimile No.: (617) 453-1001

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Steven D. Singer, Esq.

Facsimile No.: (617) 526-5000

 

20



--------------------------------------------------------------------------------

Notices to JJPRD shall be addressed to:

Johnson & Johnson Pharmaceutical Research and

Development

Turnhoutseweg, 30

2340 B-Beerse, Belgium

Attention: President

with a copy to:

Johnson & Johnson

Office of General Counsel

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention: Michael Ullmann, Esq.

Facsimile No.: 732-524-2185

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(a) sent by registered or certified mail, return receipt requested, postage
prepaid, (b) sent via a reputable overnight courier service, or (c) sent by
facsimile transmission, in each case properly addressed in accordance with this
Section 9.6. The effective date of notice shall be the actual date of receipt by
the Party receiving the same.

Section 9.7 Force Majeure. No failure or omission by either Party in the
performance of any obligation of this Agreement shall be deemed a breach of this
Agreement or create any liability if the same shall arise from any cause or
causes beyond the reasonable control of such Party, including, but not limited
to, the following: acts of gods; acts of any government; any rules, regulations
or orders issued by any governmental authority or by any officer, department,
agency or instrumentality thereof; fire; storm; flood; earthquake; accident;
war; rebellion; insurrection; riot; terrorism and invasion; provided that the
Party affected by such cause promptly notifies the other Party and uses diligent
efforts to cure such failure or omission as soon as is practicable after the
occurrence of one or more of the above mentioned causes.

Section 9.8 Compliance With Laws. Each Party shall perform its obligations under
this Agreement in compliance with all applicable Laws.

Section 9.9 Public Announcements. Neither Party shall release any information to
any Third Party or make any disclosure or public announcement (including but not
limited to press releases, educational and scientific conferences, quarterly
investor updates, promotional materials, governmental filings and discussions
with public officials, the media, security analysts and investors) regarding the
term and existence of this Agreement, or the relationship between the Parties,
without the other Party’s prior written consent; provided, however, that (a) a
Party may make any disclosure or public announcement if the contents of such
disclosure or public announcement have previously been made public other than
through a breach of this Agreement by the issuing Party; and (b), if in the
reasonable opinion of such Party’s counsel, a public

 

21



--------------------------------------------------------------------------------

disclosure shall be required by Law, including without limitation in a public
filing with the United States Securities and Exchange Commission, the disclosing
Party shall provide copies of the disclosure reasonably in advance (but in no
event less than fifteen (15) Business Days if reasonably practicable under the
circumstances) of such filing or other disclosure for the nondisclosing Party’s
prior review and comment, which comments are to be considered by the disclosing
Party in good faith; the nondisclosing Party shall provide its comments, if any,
on such announcement as soon as reasonably practicable (provided, however, that
the disclosing Party need not delay its filing or disclosure, nor consider any
comments, if the nondisclosing Party’s comments are not received prior to the
time that the disclosing Party must make such filing or disclosure in compliance
with applicable Law); and (c) Infinity may issue, subject to the approval of
JJPRD, a press release substantially in the form attached hereto as Exhibit C,
the final form of which shall be subject to the Parties’ mutual agreement.

Section 9.10 Use Of Names, Logos Or Symbols. Subject to Section 9.9, no Party
hereto shall use the name, trademarks, logos, physical likeness, employee names
or owner symbol of any other Party for any purpose, including, without
limitation, private or public securities placements, without the prior written
consent of the affected Party. Nothing contained in this Agreement shall be
construed as granting either Party any rights or license to use any of the other
Party’s trademarks or trade names or the names of any employees thereof, without
separate, express written permission of the owner of such trademark or trade
name or name.

Section 9.11 Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed to create a joint venture or any
relationship of employment, agency or partnership between the Parties to this
Agreement. Neither Party is authorized to make any representations, commitments,
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party except as explicitly provided in this Agreement.

Section 9.12 No Strict Construction. This Agreement has been prepared jointly
and shall not be strictly construed against either Party.

Section 9.13 Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

Section 9.14 No Implied Waivers; Rights Cumulative. No failure on the part of
Infinity or JJPRD to exercise, and no delay by either Party in exercising, any
right, power, remedy or privilege under this Agreement, or provided by statute
or at law or in equity or otherwise, shall impair, prejudice or constitute a
waiver of any such right, power, remedy or privilege by such Party or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein by such Party, nor shall any single or partial exercise of any such
right, power, remedy or privilege by a Party preclude any other or further
exercise thereof or the exercise of any other right, power, remedy or privilege.

 

22



--------------------------------------------------------------------------------

Section 9.15 Severability. If, under applicable Laws, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision(s) of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), this Agreement shall
endure except for the Severed Clause. The Parties shall consult one another and
use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this
Agreement.

Section 9.16 Execution In Counterparts. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.

Section 9.17 No Third Party Beneficiaries. No person or entity other than JJPRD,
its Affiliates and Infinity (and assignees) shall be deemed an intended
beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

Section 9.18 Performance By Affiliates. To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations. Either Party may use one or more of its
Affiliates to perform its obligations and duties hereunder, provided that the
Parties shall remain liable hereunder for the prompt payment and performance of
all their respective obligations hereunder.

Section 9.19 No Consequential Damages. NEITHER PARTY HERETO WILL BE LIABLE FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR MULTIPLE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING
WITHOUT LIMITATION LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.

Section 9.20 Exhibits. In the event of inconsistencies between this Agreement
and any exhibits or attachments hereto, the terms of this Agreement shall
control.

[Remainder of Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

INFINITY PHARMACEUTICALS, INC. By:   

/s/ Adelene Q. Perkins

Name:    Adelene Q. Perkins Title:    Chief Business Officer

JOHNSON & JOHNSON

PHARMACEUTICAL RESEARCH AND

DEVELOPMENT, A DIVISION OF JANSSEN

PHARMACEUTICA N.V.

By:   

/s/ Dr. Didier de Chaffoy de Courcelles

Name:    Dr Didier de Chaffoy de Courcelles Title:    Senior Vice President

 

24



--------------------------------------------------------------------------------

EXHIBIT A

Library Compound Delivery Requirements

1. Library Compound Structural Information. Until December 31, 2005, Infinity
shall promptly deliver to JJPRD Library Compound Structural Information upon
availability on all compounds included in the Library Compound Pool. The
compounds included in the Library Compound Pool will come from at least [**]
Synthetic Pathways.

2. Selection of Library Compounds. JJPRD shall select compounds from the Library
Compound Pool in accordance with the following procedures.

a) JJPRD will select a minimum of [**] compounds from Synthetic Pathways [**],
[**] and [**] of the Library Compound Pool (“First Selection”). Infinity
represents that there are a minimum of [**] compounds from these Synthetic
Pathways having [**] of available stock. JJPRD will make the First Selection by
January 15, 2005. Infinity is also offering JJPRD the option, to be exercised at
JJPRD’s sole discretion, to select from approximately [**] additional compounds
from pathway [**] for which Infinity can deliver [**] from available stock.
Infinity has provided JJPRD the structural information for these compounds and
JJPRD would need to include any selected compounds in its First Selection by
January 15, 2005.

b) JJPRD will select a minimum of [**] compounds from Synthetic Pathways [**]
and [**] of the Library Compound Pool (“Second Selection”). JJPRD will make the
Second Selection by January 31, 2005.

c) JJPRD will select additional compounds from [**] additional Synthetic
Pathways of the Library Compound Pool (“Third Selection”) so that the total of
selected compounds from the First Selection, Second Selection and Third
Selection is [**] compounds. JJPRD will make the Third Selection by March 31,
2005 but in any case no sooner than Library Compound Structure Information is
available for at least [**] days on at least [**] additional compounds included
in the Library Compound Pool from the [**] additional Synthetic Pathways.

d) JJPRD will select additional compounds from any Synthetic Pathways of the
Library Compound Pool not previously available for the First Selection, Second
Selection and Third Selection (“Fourth Selection”). The number of selected
compounds will not exceed the lesser of [**] compounds for each additional
Synthetic Pathway or the total number of compounds made from such any such
Synthetic Pathways. JJPRD will make the Fourth Selection by December 31, 2005.

3. Delivery of Library Compounds. Infinity will deliver compounds of the First
Selection, Second Selection, Third Selection and Fourth Selection as a dry
powder in Corning Costar 2ml plates (Cat nr. 3690/3691), 96 deepwell, 80
compounds per plate, with the first two 8-length columns left empty, packed in
dry ice and otherwise in accordance with the following procedures:

a) The First Selection will be delivered by March 31, 2005 from available stock.
Infinity will deliver [**] (estimated in accordance with established practice)
of each selected compound

 

25



--------------------------------------------------------------------------------

where Infinity has reported in the Library Compound Structure Information that
it has such amount available, unless JJPRD has elected to include any compounds
from the [**] pathway for which [**] is available in which case Infinity will
deliver [**] of such selected compounds to JJPRD by March 31, 2005.

b) The Second Selection will be delivered by September 30, 2005 and the Third
Selection by December 31, 2005. For the Second Selection and Third Selection,
Infinity will deliver [**] (estimated in accordance with established practice)
of each selected compound. The purity (estimated in accordance with established
practice) of the delivered compound will be the purity as reported in the
Library Compound Structure Information. The target purity for each Library
Compound will be [**]% (“Target Purity”).

c) The Fourth Selection will be delivered by April 30, 2005. Infinity will
deliver [**] (estimated in accordance with established practice) of up to [**]
selected compounds from each Synthetic Pathway as designated by JJPRD. Infinity
will deliver [**] (estimated in accordance with established practice) of the
remaining selected compounds from each Synthetic Pathway. The purity of the
delivered compounds will be the Target Purity.

d) Upon delivery of each selection to JJPRD, Infinity will transfer data on
sampled purity and quantity of delivered compounds and the analytic methods used
for such measurements and controls. JJPRD can determine the purity and amount of
delivered compounds using the transferred analytic methods and may reject,
within a period of [**] working days, the delivery of any plate of compounds for
which at least [**]% of the compounds on the plate have been sampled and for
which (i) the sampled compounds have, on average, a purity which is [**]% less
than the Target Purity (or the purity as reported in the Library Compound
Structure Information in the event JJPRD selects a compound with less than the
Target Purity) or (ii) the sampled compounds have, on average, [**] % more or
less than the required delivery amount. In the event a plate of Library
Compounds is rejected by JJPRD, then JJPRD’s sole and [**] remedy will be to
receive a replacement plate of the same compounds or, where Infinity reasonably
believes that such a replacement plate will also be rejected, a replacement
plate modified in whole or part with new Library Compounds selected in
cooperation with JJPRD from within the same synthetic scheme as the rejected
plate.

 

26



--------------------------------------------------------------------------------

EXHIBIT B

Form of Press Release

INFINITY ANNOUNCES SMALL MOLECULE ALLIANCE WITH

JOHNSON & JOHNSON PHARMACEUTICAL RESEARCH & DEVELOPMENT

— Highlights Technology Platform Benefits of Industrialized Scale and Broad
Therapeutic Utility —

CAMBRIDGE, MA, January 6, 2005—Infinity Pharmaceuticals Inc. today announced
that it has entered into a collaborative agreement enabling Johnson & Johnson
Pharmaceutical Research & Development, a division of Janssen Pharmaceutica N.V.
(“J&JPRD”), to identify novel, small molecule therapeutic agents using
Infinity’s novel compound collection. Infinity will provide J&JPRD with
non-exclusive access to a proprietary collection of small molecules which J&JPRD
may screen broadly against multiple targets and perform chemistry to identify
small molecule drug leads. The industrialized nature of the Infinity platform
enables it to be scaled for widespread use within J&JPRD to capitalize on the
platform’s potential for broad therapeutic utility across numerous disease
areas.

Under the terms of the agreement, J&JPRD pays an upfront license fee.
Additionally, Johnson & Johnson Development Corporation, an affiliate of J&JPRD,
has made an equity investment in Infinity. Other financial details were not
disclosed.

“Infinity’s proprietary chemical technology platform offers J&JPRD a unique
opportunity to combine our distinct chemistry prowess with their established
research and development capabilities,” said Julian Adams, Chief Scientific
Officer, Infinity. “This collaboration will ideally enable J&JPRD to identify
breakthrough chemical compounds that will have great utility in the effort to
address diseases with significant unmet medical need.”

“We are very excited to be working with J&JPRD, a highly regarded leader in the
field of pharmaceuticals and healthcare,” said Adelene Perkins, Chief Business
Officer, Infinity. “This alliance, our third within one year, highlights
Infinity’s ability to successfully execute against our business model – a model
that uniquely enables us to achieve the dual benefit of continuing to build our
internal drug discovery efforts while also generating revenue. Complementing our
internal drug discovery efforts, our plans for 2005 call for us to add one
additional partner to whom we will grant access to the Infinity chemical
technology platform and our proprietary compound collection.”

About Infinity’s Chemical Technology Platform

Infinity’s integrated team of synthetic, process, natural product, and
combinatorial chemists have developed an industrialized technology platform to
create a proprietary compound collection through the application of
diversity-oriented synthesis (DOS).

DOS chemistry is a combinatorial synthetic approach (with all the virtues of
combinatorial chemistry in terms of throughput) that is distinctive in terms of
its output. While compounds produced through combinatorial approaches are
usually relatively simple, “flat” molecules with no stereochemistry, DOS
molecules are more complex, are three-dimensional, and feature multiple
(completely controllable) stereocenters. These features have led many industry
leaders to describe Infinity’s DOS molecules as natural product-like as they
have the hallmarks of biologically active molecules previously only available
from natural product sources. Infinity’s DOS compound collection has preserved
the virtues of natural

 

27



--------------------------------------------------------------------------------

products without the perceived drawbacks allowing the Company to generate a
unique library of pharmaceutically relevant compounds that not only cover a
diverse area of current drug space, but can also be rapidly developed into drug
candidates.

About Infinity Pharmaceuticals, Inc.

Infinity is a fully integrated, cancer drug discovery company focused on
pathways of cancer cell survival. In addition, through select partnerships,
Infinity’s distinctive, proprietary collection of small molecules is being used
against many of the world’s most important diseases.

# # #

 

28